PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/828,387
Filing Date: 24 Mar 2020
Appellant(s): The Government of the United States of America, as represented by the Secretary of the Navy



__________________
Roy Roberts
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/22/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, WO 2018/194414 A1 in view of Suzuki, JP 5298670 B2 and Daniele, US 2016/0198984 A1 (provided on the IDS of 8/19/2020).
	The following citations for Seo, WO 2018/194414 A1 are in reference to Seo, US 2020/0137891 A1, which is considered to be the English translation of WO 2018/194414 A1 because it is the US national stage of the PCT application. The citations for Suzuki, JP 5298670 B2 are in reference to the machine translation provided by Espacenet.
	Regarding claims 1, 2, and 4, Seo teaches a method of manufacturing a printed circuit nano-fiber web that includes a step of forming a nanofiber web and a step of forming a circuit pattern to coat an outer surface of the nanofiber in a predetermined region on the web using an electroless plating method (abstract). They teach that a circuit pattern-printed nanofiber web, having flexibility and resilience, is suitable for smart devices may be used for medical devices and electronic devices (abstract). They teach that the nanofiber web may have a thickness of 5 to 200 microns (0011). They teach that step 2) of forming the circuit pattern on the nanofiber web includes step 2-1) of immersing the nanofiber web in a catalyst solution to catalyze the same, step 2-2) of activating the catalyzed nano-fiber web, and step 2-3) of forming the circuit pattern on the activated nanofiber web by electroless plating (0010 and 0015). They teach that the catalyst solution may include on or more compounds selected from the group consisting of salts of Ti, Sn, Au, Pt, Pd, Ni, Cu, Ag, Al, Zn, and Fe (0017). They teach that the surface may be masked except for a portion on which a circuit pattern is to be formed (0019), indicating that the conductive material will be selectively formed in a pattern on the surface. They teach that the plating solution may include a metal selected from the group consisting of Ti, Sn, Au, Pt, Pd, Ni, Cu, Ag, Al, Zn, and Fe (0020). They teach that the pattern may include a first circuit pattern formed on an upper surface of the nanofiber web and a second circuit pattern formed on a lower surface thereof, wherein the first and second circuit patterns are formed in the same circuit pattern (0022). They teach that the printed circuit nanofiber web may include at least one electronic component mounted thereon (0026). They teach that the nanofiber web is porous with a porosity ranging from 10-80% (0049). Therefore, Seo teaches a method of forming a circuit by applying a pattern of catalytic material (patterned due to the masking of the surface) and performing electroless plating so as to form a circuit pattern on a porous nanofiber substrate, where since the process provides a circuit pattern, the catalytic pattern is understood to represent the desired circuit since the catalyst will be used for electroless plating the desired circuit pattern. 
	They do not teach printing a catalytic ink onto the porous nanofiber substrate.
	Suzuki teaches a method of forming a metal pattern used for circuit formation by an inkjet method (pg. 1). They teach ink jet printing a catalyst pattern on a substrate and forming a metal pattern by electroless plating, where the substrate has a porous layer containing thermoplastic resin particles (pg. 3-4). They teach that it is possible to realize a method of forming a metal pattern which can obtain a thick film metal pattern having good drawability and adhesion (pg. 4). They teach that by using a substrate provided with a porous layer containing thermoplastic resin particles, it is possible to eliminate the occurrence of wetting and spreading of the ink generated on a substrate not having the ink absorbing ability (pg. 4). They teach that the catalyst in the ink is in a dissolved state so that the catalyst can be uniformly present throughout the entire porous layer by sufficiently permeating the inside of the porous layer without staying only on the surface of the porous layer, making it possible to form a metal in the porous layer in the subsequent electroless plating step (pg. 4). They teach that adhesive force is generated between the porous layer and the substrate and adhesion between the metal pattern formed in the porous layer and the substrate is enhanced (pg. 4). They teach that the catalyst used in the ink includes metals such as palladium, silver, copper, gold nickel, aluminum, and tin (pg. 4). They teach activating the catalyst between the step of printing the ink containing the catalyst on the porous layer of the substrate and the step of performing electroless plating (pg. 7). They teach that the porosity is set to be 30-70% (pg. 9). They teach electroless plating after printing the catalyst ink pattern where the patterned substrate is immersed in an electroless plating bath (pg. 9). They teach that the metal formed by electroless plating includes gold, silver, copper, palladium nickel, and their alloys (pg. 9). Therefore, Suzuki teaches inkjet printing a catalytic ink on a porous substrate so as to provide a pattern followed by electroless plating onto the catalytic pattern where the metal material permeates into the pores on the substrate so as to provide adhesion between the substrate and the pattern.
	From the teachings of Suzuki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Seo to have inkjet printed a catalytic ink in a pattern on to the porous nanofiber substrate followed by electroless plating so as to provide a conductive metal matrix existing within the pores of the substrate having a form of the desired circuit because Suzuki teaches that a conductive pattern can be formed on a substrate having a porous layer by inkjet printing a catalytic ink in a pattern followed by electroless printing where adhesion between the substrate and the metal is improved by permeating the porous layer with the metal material such that it will be expected to provide the desired and predictable result of forming a conductive metallic pattern on the nanofiber substrate while negating the need for masking (since the catalyst ink is provided in a pattern) and improving adhesion between the substrate and the metal. 
	They do not teach that the substrate is nanocellulose.
Daniele teaches a system for electronic device substrates made of nanocellulose and nanocellulose composites that can be transferred to biological tissue while carrying electronic devices (abstract). They teach that the electronic device substrates are suitable for thin-film electronic devices to adhere and conform to a surface, where nanocellulose and nanocellulose composites have high thermal and chemical stability so conventional electronic device fabrication can be conducted (0029). They teach that nanocellulose or nanocellulose composites substrates can include a thin-film of nanocellulose or a thin-film of nanocellulose laminated to a secondary backing in which a conventional thin-film semiconductor, polymer, or organic electronic device is fabricated on-top, optionally without other layers or materials in the substrate (0031). They teach that the nanocellulose provides mechanical support to the carried electronic devices and act as the ultimate substrate for the devices when attached to a biological tissue (0031). They teach that electrochemical cells, transistors or many other more or less complicated circuits can be fabricated on the nanocellulose to comprise a biosensor (0034). They teach forming a nanocellulose composite that has high optical transparency, ruggedness, and a relatively low thermal expansion, as well as high water-vapor transmission (0035). They teach that a number or electronic device structures can be made with the functional layers where once the nanocellulose decal is transferred to the biological tissue, the electronic devices properly function and the nanocellulose substrate act as a conventional circuit board (0036). They teach forming polysaccharide circuit boards by evaporating gold traces onto a NFC-pullulan decal where the NFC layer thickness ranges from about 1-10 microns with pullulan thickness from about 40-50 microns (0038). They teach forming a LED circuit by printing a conductive ink onto the PCB and then attaching surface-mount devices where the printed ink acts as solder on a conventional printed circuit board, and the inks are flexible and can be applied in a commercial printing method (0044). They teach that the PCBs exhibit good thermal and mechanical properties in comparison to conventional soft electronics substrates (0047). They teach forming nanocellulose by providing nanocellulose fibers and casting them into a thin film, where the nanocellulose layer is composed of nanocellulose with varying crystal size and shapes, from nanorods to nanofibers (0033, 0035, and Fig. 4A-B). Therefore, Daniele teaches forming electronic devices such as circuits using nanocellulose or nanocellulose composites as a substrate, where they have high thermal and chemical stability so conventional electronic device fabrication can be conducted, where the nanocellulose substrates are formed of nanocellulose fibers. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the nanocellulose substrate will have pores because the substrates are formed of nanocellulose fibers.
From the teachings of Daniele, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Seo in view of Suzuki to have used a nanocellulose substrate for the nanofiber substrate in forming the circuit because Daniele indicates that nanocellulose is a suitable substrate for electronics where is has high thermal and chemical stability so conventional electronic device fabrication can be conducted and it is formed from nanocellulose fibers such that it is understood to be a fibrous/porous (nano)cellulose substrate and Seo teaches using porous nanofiber substrates such that it will be expected to provide a desirable substrate in forming the circuit in the process of Seo in view of Suzuki. 
Further, Seo teaches that the thickness of the nanofiber web may be 5 to 200 microns (0048). Daniele teaches that the thickness of the nanocellulose film is no more than 10 microns (0007), indicating such a thickness is suitable for forming a circuit onto the nanocellulose substrate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a nanocellulose sheet as the substrate having a thickness in the range of 5 to 10 microns because Seo indicates that the nanofibers should be 5-200 microns Daniele teaches that the nanocellulose films is no more than 10 microns suggesting that such a thickness range is suitable for forming circuits. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
As to the nanocellulose sheet being uncoated, it is noted that Seo does not describe a process of coating the nanofiber mats and Suzuki does not describe a process of coating the porous particle layer, from this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the catalytic ink and the electroless plating to an uncoated nanocellulose sheet because there is no indication in the prior art that a coating is desired or required such that it will be expected to provide a suitable surface for applying the catalytic ink and electroless coating. 
Regarding claim 5, Seo in view of Suzuki and Daniele suggest the process of instant claim 1. Seo further teaches that the pattern may include a first circuit pattern formed on an upper surface of the nanofiber web and a second circuit pattern formed on a lower surface thereof, wherein the first and second circuit patterns are formed in the same circuit pattern (0022). Therefore, in the process of Seo in view of Suzuki and Daniele each of two opposing faces of the nanocellulose sheet (upper and lower surfaces) will receive printing and plating so that circuits are formed on each of the faces.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Suzuki and Daniele as applied to claim 1 above, and further in view of Heo, US 2010/0133484 A1.
	Regarding claim 3, Seo in view of Suzuki and Daniele suggest the limitations of instant claim 1. Seo further teaches mounting at least one electronic component on the printed circuit nanofiber web (0026). Daniele teaches surface-mounting devices onto a printed conductive ink on a PCB (0044).
	They do not teach mounting or bonding the device or electrical components onto the metal matrix by soldering. 
	Heo teaches a paste composition for forming heat-resistant and electrically conductive patterns on a substrate by direct printing (abstract). They teach that the paste can form solderable electric circuits or solderable antenna on the substrate (abstract). They teach that a PCB is the most basic electronic component with various components soldered or mounted on to function a device (0004). They teach that the paste composition can form electrically conductive patterns on which components are mounted by soldering (0019). 
	From the teachings of Heo, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Seo in view of Suzuki and Daniele to have mounted or bonded electrical components onto the metallic matrix because Heo teaches that electronic components are mounted to a PCB or conductive pattern by soldering and Seo and Daniele indicate that it is desirable to mount devices to conductive patterns such that it will be expected to provide the desired and predictable result of bonding the desired electrical components onto the conductive pattern or metal matrix for forming functional PCBs. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Suzuki and Daniele as applied to claim 5 above, and further in view of Shipway, US 2005/0260350 A1.
	Regarding claim 6, Seo in view of Suzuki and Daniele suggest the process of instant claim 5.
	They do not teach forming vias between the two opposing faces.
	Shipway teaches a process for forming a conductor circuit pattern on a face of a substrate, which is typically sorbing and porous, such as paper or cloth (title and abstract). They teach printing colloidal particles on the porous substrate to yield and impregnated pattern followed by electroless precipitation of a copper pattern (0040 and Fig. 5). They teach that the metal colloid particles are predeposited on the substrate to act as catalysts for the electroless precipitation of a metal (0004 and 0017). They teach that the substrate may be porous such as made of paper, woven or nonwoven fabric made of natural or synthetic fibers and others (0006 and 0018). They teach that a porous surface is preferred as it permits the colloidal particles to be easily sorbed onto the surface (0006). They teach that the colloidal particles are impregnated in the porous substrate (0018). They teach that in some embodiments the substrate is chemically treated to have properties which permit it to bind to the colloidal particles, where interactions may be electrostatic, hydrophobic, covalent or Van der Waals interactions (0019). They teach that the substrate maybe pretreated by attaching functional groups, charging, etc. (0019-0020). Therefore, they indicate that the substrate can be treated in some embodiments, suggesting that it is optional, and further when the substrate is treated it does not require a coating since the surface can be modified with functional groups or charging, such that the application of the catalyst particles can be done on an uncoated substrate. They teach that the colloid particles are selected from palladium, gold, and silver (0021). They teach that the metal which is deposited from a solution onto the face of the substrate to form the conductor pattern is preferably copper, silver, or gold (0023). They teach that the colloid particles are suspended in a solvent and deposited onto the substrate where the solvent is dried and the substrate impregnated with the colloid particles is then contacted with a developing solution that gives rise to the electroless deposition of a metal (0027). They teach that conductor patterns are formed on both faces of a thin, flat substrate such as paper, where in order to link conducting portions of both faces of the substrate, holes may be formed in the substrate and following the electroless deposition the walls of the holes will become conducting as well, electrically linking the conducting portions on both faces (0028, 0035, and Fig. 2). They teach that the holes may be formed prior to impregnation (0028). Therefore, Shipway indicates that it is desirable to connect conductive patterns on either side of a porous substrate by electroless depositing a metal on a hole made in the substrate.
	From the teachings of Shipway, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Seo in view of Suzuki and Daniele to have formed holes between the conductive patterns on the upper and lower surfaces of the substrate so that the metal also deposits in the holes of the substrate because Shipway indicates that it is desirable to form electrical connections between conductive patterns on either side of a porous substrate in forming circuit patterns such that it will be expected to provide a desirable feature and pattern in the circuit pattern of Seo in view of Suzuki and Daniele. Therefore, in the process of Seo in view of Suzuki, Daniele, and Shipway conductive vias are formed between two opposing faces to form a desirable conductive pattern for the circuit. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, WO 2018/194414 A1 in view of Suzuki, JP 5298670 B2, Daniele, US 2016/0198984 A1 (provided on the IDS of 8/19/2020), and Shipway, US 2005/0260350 A1.
	The following citations for Seo, WO 2018/194414 A1 are in reference to Seo, US 2020/0137891 A1, which is considered to be the English translation of WO 2018/194414 A1 because it is the US national stage of the PCT application. The citations for Suzuki, JP 5298670 B2 are in reference to the machine translation provided by Espacenet.
	Regarding claim 7, as discussed above for claims 1, 4, and 5, Seo in view of Suzuki and Daniele suggest the features of claims 7 of printing patterns of catalytic ink onto each of two opposing faces of an uncoated porous nanocellulose sheet having a thickness within the claimed range, wherein the patterns represent a desired circuit, and then performing electroless plating to convert the ink to a conductive metal matrix existing within the pores of the nanocellulose and having the form of the desired circuit.
	Further, as discussed above for claim 6, Shipway provides the suggestion of forming at least one via interconnecting the circuit pattern on the opposing faces of the nanocellulose sheet.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Suzuki, Daniele, and Shipway as applied to claim 7 above, and further in view of Heo, US 2010/0133484 A1.
	Regarding claim 8, Seo in view of Suzuki, Daniele, and Shipway suggest the limitations of instant claim 7.
	As discussed above for claim 3, Heo provides the suggestion of bonding one or more electrical components to the conductive metal matrix via soldering.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shipway, US 2005/0260350 A1 in view of Daniele, US 2016/0198984 A1 (provided on the IDS of 8/19/2020).
	The following citations for Seo, WO 2018/194414 A1 are in reference to Seo, US 2020/0137891 A1, which is considered to be the English translation of WO 2018/194414 A1 because it is the US national stage of the PCT application.  
	Regarding claims 1 and 4-7, Shipway teaches a process for forming a conductor circuit pattern on a face of a substrate, which is typically sorbing and porous, such as paper or cloth (title and abstract). They teach printing colloidal particles on the porous substrate to yield and impregnated pattern followed by electroless precipitation of a copper pattern (0040 and Fig. 5). They teach that the metal colloid particles are predeposited on the substrate to act as catalysts for the electroless precipitation of a metal (0004 and 0017). They teach that the substrate may be porous such as made of paper, woven or nonwoven fabric made of natural or synthetic fibers and others (0006 and 0018). They teach that a porous surface is preferred as it permits the colloidal particles to be easily sorbed onto the surface (0006). They teach that the colloidal particles are impregnated in the porous substrate (0018). They teach that in some embodiments the substrate is chemically treated to have properties which permit it to bind to the colloidal particles, where interactions may be electrostatic, hydrophobic, covalent or Van der Waals interactions (0019). They teach that the substrate maybe pretreated by attaching functional groups, charging, etc. (0019-0020). Therefore, they indicate that the substrate can be treated in some embodiments, suggesting that it is optional, and further when the substrate is treated it does not require a coating since the surface can be modified with functional groups or charging, such that the application of the catalyst particles can be done on an uncoated substrate. They teach that the colloid particles are selected from palladium, gold, and silver (0021). They teach that the metal which is deposited from a solution onto the face of the substrate to form the conductor pattern is preferably copper, silver, or gold (0023). They teach that the colloid particles are suspended in a solvent and deposited onto the substrate where the solvent is dried and the substrate impregnated with the colloid particles is then contacted with a developing solution that gives rise to the electroless deposition of a metal (0027). They teach that conductor patterns are formed on both faces of a thin, flat substrate such as paper, where in order to link conducting portions of both faces of the substrate, holes may be formed in the substrate and following the electroless deposition the walls of the holes will become conducting as well, electrically linking the conducting portions on both faces (0028, 0035, and Fig. 2). They teach that the holes may be formed prior to impregnation (0028). Since Shipway indicates that the colloidal particles are provided in a solvent and printing the colloidal particles on the substrate, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have printed the colloidal particles in the solvent in the form of an ink because it will provide the colloidal particles in solvent so as to be impregnated into the porous substrate as desired and further because it is conventionally known to print inks. 
They do not teach that the substrate is nanocellulose.
Daniele teaches a system for electronic device substrates made of nanocellulose and nanocellulose composites that can be transferred to biological tissue while carrying electronic devices (abstract). They teach that the electronic device substrates are suitable for thin-film electronic devices to adhere and conform to a surface, where nanocellulose and nanocellulose composites have high thermal and chemical stability so conventional electronic device fabrication can be conducted (0029). They teach that nanocellulose or nanocellulose composites substrates can include a thin-film of nanocellulose or a thin-film of nanocellulose laminated to a secondary backing in which a conventional thin-film semiconductor, polymer, or organic electronic device is fabricated on-top, optionally without other layers or materials in the substrate (0031). They teach that the nanocellulose provides mechanical support to the carried electronic devices and act as the ultimate substrate for the devices when attached to a biological tissue (0031). They teach that electrochemical cells, transistors or many other more or less complicated circuits can be fabricated on the nanocellulose to comprise a biosensor (0034). They teach forming a nanocellulose composite that has high optical transparency, ruggedness, and a relatively low thermal expansion, as well as high water-vapor transmission (0035). They teach that a number or electronic device structures can be made with the functional layers where once the nanocellulose decal is transferred to the biological tissue, the electronic devices properly function and the nanocellulose substrate act as a conventional circuit board (0036). They teach forming polysaccharide circuit boards by evaporating gold traces onto a NFC-pullulan decal where the NFC layer thickness ranges from about 1-10 microns with pullulan thickness from about 40-50 microns (0038). They teach forming a LED circuit by printing a conductive ink onto the PCB and then attaching surface-mount devices where the printed ink acts as solder on a conventional printed circuit board, and the inks are flexible and can be applied in a commercial printing method (0044). They teach that the PCBs exhibit good thermal and mechanical properties in comparison to conventional soft electronics substrates (0047). They teach forming nanocellulose by providing nanocellulose fibers and casting them into a thin film, where the nanocellulose layer is composed of nanocellulose with varying crystal size and shapes, from nanorods to nanofibers (0033, 0035, and Fig. 4A-B). Therefore, Daniele teaches forming electronic devices such as circuits using nanocellulose or nanocellulose composites as a substrate, where they have high thermal and chemical stability so conventional electronic device fabrication can be conducted, where the nanocellulose substrates are formed of nanocellulose fibers. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the nanocellulose substrate will have pores because the substrates are formed of nanocellulose fibers.
From the teachings of Daniele, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Shipway to have used a nanocellulose substrate for the porous substrate in forming the circuit because Daniele indicates that nanocellulose is a suitable substrate for electronics where is has high thermal and chemical stability so conventional electronic device fabrication can be conducted and it is formed from nanocellulose fibers such that it is understood to be a fibrous/porous (nano)cellulose substrate and Shipway teaches using porous fiber substrates such that it will be expected to provide a desirable substrate in forming the circuit in the process of Shipway. 
Therefore, Shipway in view of Daniele suggests a method of forming a circuit by printing a catalytic ink (colloidal metal ink) on an uncoated porous nanocellulose sheet, wherein the pattern represents the desired circuit since it is the circuit pattern, and then performing electroless plating to convert the ink to a conductive metal matrix (since metal is electrolessly deposited on the catalytic colloidal pattern) having the form of the desired circuit, where since the catalyst is impregnated into the porous nanocellulose sheet the metal matrix will also be expected to exist within the pores of the sheet since its deposition will be catalyzed on the impregnated particles. Further, in the process of Shipway in view of Daniele the two opposing faces of the sheet will receive printing and plating so that circuits are formed on each of the faces and conductive vias are formed between the two opposing faces.
Further, Daniele teaches that the thickness of the nanocellulose film is no more than 10 microns (0007), indicating such a thickness is suitable for forming a circuit onto the nanocellulose substrate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a nanocellulose sheet as the substrate having a thickness of 10 microns or less because Daniele indicates that such a thickness range is suitable for forming circuits. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of Daniele as applied to claim 1 above, and further in view of Magdassi, US 2009/0214766 A1.
	Regarding claim 2, Shipway in view of Daniele suggest the process of instant claim 1, where the Shipway teaches printing the colloidal particles (0040). They teach that the particles have a size within the range of 1-100 nm (0022). 
	They do not teach inkjet printing the particles.
	Magdassi teaches a method of preparing an aqueous-based dispersion of metal nanoparticles and an ink containing the dispersions (abstract). They teach that the metal nanoparticles are selected from silver, gold, platinum, palladium, and a mixture of any of the above (0097). They teach that the ink composition is for use in inkjet printing where the particles size is below 20 nm (0026, 0138 and 0206). They teach ink-jet printing of conductive patterns by placing or jetting of dispersion droplets on a proper substrate (0213). Therefore, Magdassi teaches inkjet printing nanoparticles having a size overlapping the range of Shipway for providing a pattern on to a substrate.
	From the teachings of Magdassi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Shipway in view of Daniele to have inkjet printed the catalytic ink containing the colloidal particles and to have used particles having a size of 1 nm to below 20 nm because Magdassi indicates that inkjet printing is a suitable method of providing a pattern of metallic nanoparticles having a size below 20 nm and Shipway indicates that a suitable size for the colloidal metal particles is in the range of 1-100 nm such that it will be expected to provide the desired and predictable solution of successfully printing particles having a suitable size range for forming the conductive pattern.


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of Daniele as applied to claims 1 and 7 above, and further in view of Heo, US 2010/0133484 A1.
	Regarding claims 3 and 8, Shipway in view of Daniele suggest the limitations of instant claim 1. Shipway further teaches that it is possible to form electric components such as a resistor or a capacitor directly on the substrate (0039). Daniele teaches surface-mounting devices onto a printed conductive ink on a PCB (0044).
	They do not teach mounting or bonding the device or electrical components onto the metal matrix by soldering. 
	Heo teaches a paste composition for forming heat-resistant and electrically conductive patterns on a substrate by direct printing (abstract). They teach that the paste can form solderable electric circuits or solderable antenna on the substrate (abstract). They teach that a PCB is the most basic electronic component with various components soldered or mounted on to function a device (0004). They teach that the paste composition can form electrically conductive patterns on which components are mounted by soldering (0019). 
	From the teachings of Heo, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Shipway in view of Daniele to have mounted or bonded electrical components onto the metallic matrix because Heo teaches that electronic components are mounted to a PCB or conductive pattern by soldering and Shipway and Daniele indicate that it is desirable to mount devices or components to conductive patterns such that it will be expected to provide the desired and predictable result of bonding the desired electrical components onto the conductive pattern or metal matrix for forming functional PCBs. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 1-8 under 35 U.S.C. 112(a) has been withdrawn in light of Appellant’s arguments indicating that the specification at paragraph 0026 (inadvertently cited as paragraph 0034) describes that due to the hydrophilicity and porosity of the nanocellulose sheets, ample ink infiltration and adhesion is provided, indicating that the properties of nanocellulose (as opposed to coated nanocellulose) provide the infiltration of the ink.

(2) Response to Argument
It is noted that Appellant did not provide any arguments to address the alternative rejection of the claims using Shipway in view of Daniele and therefore this rejection is not addressed by the Examiner. 

Appellant’s Argument: No Reason to Substitute Suzuki’s Catalytic Ink to Seo’s Nano-Fiber Web
Examiner’s Response: The suggestion to modify Seo to inkjet print the catalytic ink onto the fiber as opposed to immersing the fiber in the catalytic ink with masking is because Suzuki indicates that such a printing method successfully provides a pattern of the catalytic ink on a porous substrate such that it will be expected to also provide the patterned catalytic ink on the fiber substrate of Seo without having to mask the substrate. Therefore, the modification is expected to provide the benefit of simplifying the process by negating the need for masking while also providing the desirable and expected outcome of applying the catalytic ink to the porous substrate in the desired pattern. As to Appellant’s argument that Suzuki already discloses processes that avoid the need for masking, namely inkjet printing and flexography, it is noted that this is a separate process in the reference of Seo. Specifically, Seo describes forming a circuit pattern layer on at least one surface of the nanofiber web using a printed electronics method instead of an electroless plating method (0074). Seo describes many benefits associated with electroless plating the nanofiber web (0054-0057). Therefore, the suggestion of printing the catalytic ink as opposed to immersing in the catalytic ink as suggested by Suzuki followed by electroless plating provides the benefits of providing a pattern of the catalytic ink without needing to mask the substrate while also providing the benefits of electroless plating described by Seo. Specifically, the modification of Seo with Suzuki improves upon the electroless plating method described by Seo which is a separate method than the printing process described by Seo.


Appellant’s Argument: No reason to substitute nanocellulose for Seo’s nanofiber web
Examiner’s Response:  The suggestion to substitute the nanocellulose substrate for the nanofiber web is because Daniele teaches that nanocellulose substrate (which can be a nanofiber substrate 0035), provides the benefits of having a high thermal and chemical stability so that conventional electronic device fabrication can be conducted and also that it is indicated as being a suitable substrate for electronics such that it will be expected to also be a beneficial substrate in the process of Seo. It is noted that Seo teaches sintering when using the printed electronics method, whereas sintering is not indicated as being used with the electroless plating method (0079). Further, while the substrates taught by Seo are capable of withstanding the processing steps required to produce a printed circuit, the teachings of Daniele also indicate that nanocellulose will be a desirable substrate for use in the electroless plating process of Seo in view of Suzuki as a simple substitution with the motivation being the thermal and chemical stability of the nanocellulose substrate. Further, the chemical and thermal stability will also be expected provide benefits in other processing or operating conditions. 

Appellant’s Argument: The claimed nanocellulose provides nonobvious advantages over Seo’s nanofiber web
Examiner’s Response:  It is noted that Seo teaches that a step of hydrophilizing the nanofiber web may be included so as to convert a hydrophobic nanofiber web surface into a hydrophilic state to facilitate adsorption of metal ions (0016 and 0062), where since the step may be included for a hydrophobic web, this suggests the step is optional for a hydrophilic web. Seo teaches that the hydrophilization step introduces a function group such as a carboxyl group, an amine group, or a hydroxyl group, onto the nanofiber web surface for the conversion to a hydrophilic state (0062). Daniele teaches that NFC material has hydrogen bonding between surface hydroxyl groups, where nanocellulose is indicated as having hydroxyl groups in the chemical structure (0039 and Fig. 2). Therefore, since Seo teaches performing hydrophilization to provide hydroxyl groups and Daniele indicates that nanocellulose has hydroxyl groups, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the hydrophilization treatment would not be necessary because the groups provided by such a treatment are already present in the fibers. Therefore, since Seo indicates that hydrophilization is desirable for facilitating the adsorption of metal ions, where hydrophilization provides hydroxyl groups and Daniele indicates that nanocellulose includes hydroxyl groups, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that nanocellulose will be expected to allow adsorption of metal ions for desirable electroless plating due to the hydrophilicity of the fibers. Therefore, the advantages of using nanocellulose are considered to be expected and obvious over the prior art. Further, since the suggestion is to use nanocellulose as the nanofiber web as a substitution for the nanofiber webs of Seo for the benefits of thermal and chemical stability as discussed above, and nanocellulose is hydrophilic, there would be no need for performing a hydrophilization treatment since the fibers are already hydrophilic and the benefits described by Appellant would naturally follow in the process of Seo in view of Suzuki and Daniele. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
Conferees:
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718    
                                                                                                                                                                                           /Jennifer McNeil/Primary Examiner, TC 1700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.